Nebraska Advance Sheets
364	289 NEBRASKA REPORTS



disrespect for this court’s disciplinary jurisdiction, the court
finds that the proper sanction is disbarment.

                       CONCLUSION
   It is the judgment of this court that Respondent should be
and is hereby disbarred from the practice of law, effective
immediately. Respondent is directed to pay costs and expenses,
if any, in accordance with Neb. Rev. Stat. §§ 7-114 and 7-115
(Reissue 2012).
                                     Judgment of disbarment.



             State of Nebraska, appellee, v. K erstin M.
                  Piper, also known as K erstin M.
                        Clarkson, appellant.
                                    ___ N.W.2d ___

                      Filed October 31, 2014.     No. S-13-1029.

 1.	 Criminal Law: Courts: Appeal and Error. In an appeal of a criminal case
     from the county court, the district court acts as an intermediate court of appeals,
     and its review is limited to an examination of the record for error or abuse
     of discretion.
 2.	 Courts: Appeal and Error. Both the district court and a higher appellate
     court generally review appeals from the county court for error appearing on
     the record.
 3.	 Judgments: Appeal and Error. When reviewing a judgment for errors appearing
     on the record, an appellate court’s inquiry is whether the decision conforms to
     the law, is supported by competent evidence, and is neither arbitrary, capricious,
     nor unreasonable.
 4.	 Appeal and Error. An appellate court independently reviews questions of law in
     appeals from the county court.
 5.	 Statutes: Appeal and Error. Statutory interpretation presents a question of law,
     for which an appellate court has an obligation to reach an independent conclusion
     irrespective of the determination made by the court below.
 6.	 Constitutional Law: Search and Seizure: Motions to Suppress: Appeal and
     Error. In reviewing a trial court’s ruling on a motion to suppress based on a
     claimed violation of the Fourth Amendment, an appellate court applies a two-part
     standard of review. Regarding historical facts, an appellate court reviews the trial
     court’s findings for clear error, but whether those facts trigger or violate Fourth
     Amendment protections is a question of law that an appellate court reviews inde-
     pendently of the trial court’s determination.
                          Nebraska Advance Sheets
	                                   STATE v. PIPER	365
	                                 Cite as 289 Neb. 364

 7.	 Statutes. Absent a statutory indication to the contrary, words in a statute will be
      given their ordinary meaning.
  8.	 ____. It is not within the province of the courts to read a meaning into a statute
      that is not there or to read anything direct and plain out of a statute.
  9.	 ____. Statutes relating to the same subject matter will be construed so as to main-
      tain a sensible and consistent scheme, giving effect to every provision.
10.	 Statutes: Legislature: Intent: Appeal and Error. In construing a statute, an
      appellate court’s objective is to determine and give effect to the legislative intent
      of the enactment.
11.	 Statutes. A court must attempt to give effect to all parts of a statute, and if it can
      be avoided, no word, clause, or sentence will be rejected as superfluous.
12.	 Motions to Suppress: Appeal and Error. When a motion to suppress is over-
      ruled, the defendant must make a specific objection at trial to the offer of the
      evidence which was the subject of the motion to suppress in order to preserve the
      issue for review on appeal.
13.	 Motions to Suppress: Trial: Pretrial Procedure: Appeal and Error. When a
      motion to suppress is denied pretrial and again during trial on renewed objection,
      an appellate court considers all the evidence, both from trial and from the hear-
      ings on the motion to suppress.
14.	 Pretrial Procedure: Rules of Evidence. A suppression hearing is a prelimi-
      nary hearing within the meaning of Neb. Evid. R. 1101(4)(b), Neb. Rev. Stat.
      § 27-1101(4)(b) (Reissue 2008).
15.	 ____: ____. In a criminal case, the Nebraska rules of evidence do not apply to
      suppression hearings.
16.	 Constitutional Law: Search and Seizure. The Fourth Amendment to the U.S.
      Constitution and article I, § 7, of the Nebraska Constitution protect individuals
      against unreasonable searches and seizures by the government.
17.	 Constitutional Law: Highways: Motor Vehicles: Investigative Stops: Search
      and Seizure. A vehicle stop at a highway checkpoint effectuates a seizure within
      the meaning of the Fourth Amendment.
18.	 Highways: Investigative Stops. A highway checkpoint must be both authorized
      by an approved plan and conducted in a manner that complies with the plan and
      the policy established by the authority at the policymaking level.

  Appeal from the District Court for Scotts Bluff County,
Randall L. Lippstreu, Judge, on appeal thereto from the
County Court for Scotts Bluff County, James M. Worden,
Judge. Judgment of District Court affirmed.
    Bell Island, of Island & Huff, P.C., L.L.O., for appellant.
  Jon Bruning, Attorney General, and Nathan A. Liss for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    Nebraska Advance Sheets
366	289 NEBRASKA REPORTS



  Wright, J.
                    I. NATURE OF CASE
   Kerstin M. Piper, also known as Kerstin M. Clarkson,
appeals from the district court’s order which affirmed her con-
viction and sentence in the county court for driving while under
the influence (DUI), second offense. She challenges the county
court’s determinations that the Nebraska rules of evidence did
not apply at the hearing on her motion to suppress and that the
Nebraska State Patrol checkpoint at which Piper was stopped
was constitutional. Finding no error in these determinations,
we affirm the order of the district court which affirmed Piper’s
conviction and sentence.
                     II. SCOPE OF REVIEW
   [1-5] In an appeal of a criminal case from the county court,
the district court acts as an intermediate court of appeals,
and its review is limited to an examination of the record for
error or abuse of discretion. State v. McCave, 282 Neb. 500,
805 N.W.2d 290 (2011). Both the district court and a higher
appellate court generally review appeals from the county
court for error appearing on the record. Id. When reviewing
a judgment for errors appearing on the record, an appellate
court’s inquiry is whether the decision conforms to the law,
is supported by competent evidence, and is neither arbi-
trary, capricious, nor unreasonable. Id. But we independently
review questions of law in appeals from the county court. Id.
Statutory interpretation presents a question of law, for which
an appellate court has an obligation to reach an independent
conclusion irrespective of the determination made by the
court below. See State v. Taylor, 286 Neb. 966, 840 N.W.2d
526 (2013).
   [6] In reviewing a trial court’s ruling on a motion to sup-
press based on a claimed violation of the Fourth Amendment,
an appellate court applies a two-part standard of review. State
v. Matit, 288 Neb. 163, 846 N.W.2d 232 (2014). Regarding his-
torical facts, we review the trial court’s findings for clear error,
but whether those facts trigger or violate Fourth Amendment
protections is a question of law that we review independently
of the trial court’s determination. Id.
                   Nebraska Advance Sheets
	                          STATE v. PIPER	367
	                        Cite as 289 Neb. 364

                            III. FACTS
   On July 14, 2012, at approximately 12:30 a.m., the vehicle
driven by Piper was stopped at a vehicle checkpoint in Scotts
Bluff County, Nebraska. Nebraska State Patrol Trooper Edward
J. Petersen approached the vehicle and asked to see Piper’s
driver’s license, vehicle registration, and proof of insurance.
He observed that Piper’s eyes were bloodshot and watery and
that an odor of alcohol was emanating from the vehicle. There
were two other people in the vehicle besides Piper.
   At Petersen’s instruction, Piper drove her vehicle to a nearby
parking lot and joined Petersen in his cruiser. Inside the cruiser,
Petersen noted an odor of alcohol emanating from Piper’s per-
son and decided to administer several standardized, as well as
nonstandardized, field sobriety tests, including a preliminary
breath test. Because the preliminary breath test registered a
breath alcohol content of .174 of 1 gram of alcohol per 210
liters of breath, Petersen arrested Piper for DUI.
   At the Scotts Bluff County corrections facility, Petersen
administered a chemical breath test, which produced a result of
.134 of 1 gram of alcohol per 210 liters of breath. Piper was
subsequently charged by complaint in county court with DUI,
second offense. (She had previously been convicted of DUI
in 2005.)
   Piper moved to suppress “all fruits of the illegal search and
seizure, and her subsequent arrest.” At the suppression hearing,
over Piper’s objection, the county court determined that the
rules of evidence did not apply.
   The State adduced evidence regarding the administration of
the July 14, 2012, checkpoint. Petersen testified that the opera-
tion of the checkpoint was governed by State Patrol policy;
that the checkpoint was operated according to a plan approved
by Sgt. Dana Korell, who worked in a “supervisory capacity”
at the State Patrol; and that to Petersen’s knowledge, every car
that came through the checkpoint was stopped. He also testi-
fied to the purpose for the checkpoint: “[W]e were specifically
doing a DUI — you know, it was an alcohol-related enforce-
ment project.” He further explained, “I was paid through an
alcohol enforcement grant. And that’s what we were targeting
    Nebraska Advance Sheets
368	289 NEBRASKA REPORTS



was alcohol-related violations, but I was just told that this was
just a vehicle check.” Piper offered no evidence at the suppres-
sion hearing.
    The county court suppressed all evidence of the horizontal
gaze nystagmus test, the nonstandardized field sobriety tests,
and the preliminary breath test. It concluded that (1) the July
14, 2012, checkpoint “conform[ed] to the standard established
. . . for a proper police ‘check point’”; (2) the odor of alcohol
and Piper’s watery eyes justified Petersen’s continued investi-
gation; and (3) there was probable cause to arrest Piper.
    At the start of trial, Piper renewed her objection to any
evidence obtained from the July 14, 2012, checkpoint. The
county court stated that it was “reaffirming” its ruling on the
motion to suppress, but recognized Piper’s continuing objec-
tion on the issue. Piper also objected to the State’s adducing
any evidence regarding the checkpoint, because it “has already
been litigated” and would thus be irrelevant. The court ruled
as follows:
          So as far as any objections to testimony or information
       regarding the checkpoint, I will — I’m going to have to
       reserve my rulings for the — for the trial. If [the pros-
       ecutor] gets extremely detailed and I think we’re wast-
       ing time, then, of course, an objection will probably be
       appropriate, and I’ll probably sustain it, but I can’t — I
       can’t prejudge that.
Piper did not make any additional objections that the State’s
evidence regarding the checkpoint was repetitive.
    The State presented evidence that the plan for the July 14,
2012, checkpoint was prepared by Lt. Jamey Balthazor and
approved by Korell and that the checkpoint was governed by
State Patrol “policy [No.] 07-29-01.” The approved plan and
policy No. 07-29-01 were received as exhibits. Balthazor testi-
fied that “[e]very car that came through [the checkpoint] was
either stopped or had been through previously, at which time
we identified the driver and the vehicle, and we did not recheck
them after they had already been checked once.” Another State
Patrol officer who helped administer the checkpoint gave simi-
lar testimony.
                  Nebraska Advance Sheets
	                         STATE v. PIPER	369
	                       Cite as 289 Neb. 364

   The jury found Piper guilty of DUI, second offense. She
was sentenced to 18 months’ probation and ordered to pay a
$500 fine. Additionally, her driver’s license was revoked for
1 year.
   Piper appealed to the district court. She claimed that the
county court erred in failing to apply the rules of evidence at
the suppression hearing and in failing to sustain the motion to
suppress, because the checkpoint was invalid.
   The district court affirmed Piper’s conviction and sentence.
Relying on State v. Pullens, 281 Neb. 828, 800 N.W.2d 202
(2011), it concluded that the rules of evidence did not apply
to suppression hearings. It also found that the checkpoint
was lawful, because it was implemented “pursuant to a writ-
ten action plan adopted by the Nebraska State Patrol for this
particular vehicle check stop” and because the “date, time,
location, and method of selecting motorists to stop were not
selected by the troopers in the field.” The court held that the
stop of Piper’s vehicle was “not made at Petersen’s ‘unfet-
tered discretion.’”
   Piper timely appealed. Pursuant to our statutory authority
to regulate the dockets of the appellate courts of this state, we
moved the case to our docket. See Neb. Rev. Stat. § 24-1106(3)
(Reissue 2008).
                IV. ASSIGNMENTS OF ERROR
   Piper assigns that the county court erred in (1) determining
that the rules of evidence do not apply to a motion to suppress
hearing and (2) failing to sustain Piper’s motion to suppress the
evidence obtained as a result of the stop, because the check-
point was constitutionally invalid. By inference, she assigns
that the district court erred in upholding the judgment of the
county court.
                        V. ANALYSIS
   The questions presented by this appeal are (1) whether
the rules of evidence apply at suppression hearings and (2)
whether Piper’s motion to suppress should have been sustained
because the State Patrol checkpoint was unconstitutional. We
address each question in turn.
    Nebraska Advance Sheets
370	289 NEBRASKA REPORTS



               1. Application of Rules of Evidence
                     at Suppression H earing
   There are two statutes applicable to our determination
whether the rules of evidence apply to a suppression hearing.
Neb. Evid. R. 104, Neb. Rev. Stat. § 27-104 (Reissue 2008),
provides in pertinent part as follows:
         (1) Preliminary questions concerning the qualification
      of a person to be a witness, the existence of a privilege,
      or the admissibility of evidence shall be determined by
      the judge, subject to the provisions of subsection (2) of
      this section.
         ....
         (3) Hearings on the admissibility of confessions shall
      in all cases be conducted out of the hearing of the jury.
      Hearings on other preliminary matters shall be so con-
      ducted when the interests of justice require, or when an
      accused is a witness, if he so requests.
   Neb. Evid. R. 1101, Neb. Rev. Stat. § 27-1101 (Reissue
2008), states as follows:
         (1) The Nebraska Evidence Rules apply to the follow-
      ing courts in the State of Nebraska: Supreme Court, Court
      of Appeals, district courts, county courts, and juvenile
      courts. . . .
         (2) The rules apply generally to all civil and criminal
      proceedings, including contempt proceedings except those
      in which the judge may act summarily.
         ....
         (4) The rules, other than those with respect to privi-
      leges, do not apply in the following situations:
         ....
         (b) Proceedings for extradition or rendition; prelimi-
      nary examinations or hearings in criminal cases; sen-
      tencing or granting or revoking probation; issuance of
      warrants for arrest, criminal summonses, and search war-
      rants; and proceedings with respect to release on bail
      or otherwise.
   [7-10] In interpreting these statutes, we apply well-­
established principles of statutory interpretation. Statutory
                  Nebraska Advance Sheets
	                         STATE v. PIPER	371
	                       Cite as 289 Neb. 364

interpretation presents a question of law, for which an appel-
late court has an obligation to reach an independent conclu-
sion irrespective of the determination made by the court
below. State v. Taylor, 286 Neb. 966, 840 N.W.2d 526 (2013).
Absent a statutory indication to the contrary, words in a stat-
ute will be given their ordinary meaning. State v. Au, 285
Neb. 797, 829 N.W.2d 695 (2013). And it is well established
that it is not within the province of the courts to read a mean-
ing into a statute that is not there or to read anything direct
and plain out of a statute. State v. Medina-Liborio, 285 Neb.
626, 829 N.W.2d 96 (2013). Statutes relating to the same
subject matter will be construed so as to maintain a sensible
and consistent scheme, giving effect to every provision. State
v. Hamilton, 277 Neb. 593, 763 N.W.2d 731 (2009). In con-
struing a statute, our objective is to determine and give effect
to the legislative intent of the enactment. State v. Hernandez,
283 Neb. 423, 809 N.W.2d 279 (2012).
   This court has never explicitly considered whether the rules
of evidence apply at suppression hearings. But we have held,
more generally, that under § 27-104, the rules of evidence do
not apply to a trial court’s preliminary rulings on the admis-
sibility of evidence.
   In State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011),
we considered whether the rules of evidence applied during
a pretrial hearing to determine if a certain hearsay statement
qualified as an excited utterance. The defendant had argued
that the rules of evidence applied, because § 27-104 differed
from the corresponding federal rule. Fed. R. Evid. 104(a)
explicitly stated that in determining preliminary questions of
admissibility, a court was “‘not bound by the rules of evidence
except those with respect to privileges.’” See Pullens, 281
Neb. at 841, 800 N.W.2d at 217 (quoting Fed. R. Evid. 104(a)).
Section 27-104 omitted this statement so as “to avoid ‘unduly
encourag[ing] the trial judge to depart from the usual rules.’”
See Pullens, 281 Neb. at 841, 800 N.W.2d at 217 (alteration
in original).
   We rejected the argument that this omission meant Nebraska
had adopted a position contrary to that of federal law. We
    Nebraska Advance Sheets
372	289 NEBRASKA REPORTS



determined that the “‘usual rules’” in Nebraska “largely coin-
cided” with the federal rules. See id. at 845, 800 N.W.2d at 219.
We stated that Nebraska’s rules of evidence were consistent
with the U.S. Supreme Court’s statement in United States v.
Matlock, 415 U.S. 164, 94 S. Ct. 988, 39 L. Ed. 2d 242 (1974),
that “‘the rules of evidence normally applicable in criminal tri-
als do not operate with full force at hearings before the judge
to determine the admissibility of evidence.’” See Pullens, 281
Neb. at 843, 800 N.W.2d at 218. Finally, we explained that
there was “no logical necessity” to apply the rules of evidence
to preliminary determinations of admissibility, because “the
trial judge’s experience and legal training can be relied on to
inform crucial distinctions and to reveal the inherent weakness
of evidence by affidavit or hearsay.” See id.
   Because the instant case does not present a hearsay ques-
tion, Piper argues that Pullens is not applicable. But we do
not agree. The question in Pullens was whether the rules of
evidence applied to the evidence considered by a trial court
when determining a preliminary question of the admissibility
of evidence. It was not crucial to our holding that the court in
Pullens was faced with a question about the admissibility of
hearsay. Rather, our determination was based on “a historical
analysis of preliminary determinations of admissibility” and
the intent behind § 27-104. See Pullens, 281 Neb. at 841, 800
N.W.2d at 217.
   Pullens is relevant and applicable to the instant case. It tells
us that the interpretation of the Nebraska rules of evidence
regarding preliminary questions of admissibility is consistent
with the interpretation of the corresponding federal rules.
See Pullens, supra. It also tells us that § 27-104 was never
intended to treat preliminary questions of admissibility dif-
ferently than Fed. R. Evid. 104(a). The federal approach is
that the rules of evidence do not usually apply at hearings to
determine preliminary questions of admissibility, including
suppression hearings. See, Fed. R. Evid. 104(a); United States
v. Raddatz, 447 U.S. 667, 100 S. Ct. 2406, 65 L. Ed. 2d 424
(1980); Matlock, supra. See, also, e.g., U.S. v. Stepp, 680 F.3d
651 (6th Cir. 2012); U.S. v. Thompson, 533 F.3d 964 (8th Cir.
2008); U.S. v. Miramonted, 365 F.3d 902 (10th Cir. 2004); U.S.
                   Nebraska Advance Sheets
	                         STATE v. PIPER	373
	                       Cite as 289 Neb. 364

v. Bunnell, 280 F.3d 46 (1st Cir. 2002); U.S. v. Dickerson, 166
F.3d 667 (4th Cir. 1999), reversed on other grounds 530 U.S.
428, 120 S. Ct. 2326, 147 L. Ed. 2d 405 (2000); U.S. v. Hodge,
19 F.3d 51 (D.C. Cir. 1994); United States v. Bent-Santana,
774 F.2d 1545 (11th Cir. 1985), abrogated on other grounds,
Horton v. California, 496 U.S. 128, 110 S. Ct. 2301, 110 L.
Ed. 2d 112 (1990); United States v. de la Fuente, 548 F.2d
528 (5th Cir. 1977); United States v. Bolin, 514 F.2d 554 (7th
Cir. 1975). Because our interpretation of the rules of evidence
is meant to be the same as the federal rules, we conclude that
under § 27-104, the rules of evidence do not apply at hearings
to determine preliminary questions of admissibility, including
suppression hearings.
   We reach the same conclusion under § 27-1101(4)(b),
which provides that the Nebraska rules of evidence do not
apply to “preliminary examinations or hearings in criminal
cases.” Our rules of evidence do not specify what types of
hearings qualify as preliminary hearings. Absent a statu-
tory indication to the contrary, words in a statute will be
given their ordinary meaning. State v. Au, 285 Neb. 797, 829
N.W.2d 695 (2013).
   [11] Piper advocates against giving the term “preliminary
hearings” in § 27-1101(4)(b) its ordinary meaning. She argues
that preliminary hearings are the same as preliminary examina-
tions and that the language “preliminary examinations or hear-
ings” refers only to proceedings held pursuant to Neb. Rev.
Stat. § 29-1607 (Reissue 2008). She claims that as a result,
the exception for “preliminary examinations or hearings” in
§ 27-1101(4)(b) applies only to the “preliminary examination”
that is required to be held prior to the filing of an informa-
tion. See § 29-1607. We reject Piper’s argument, because
§ 27-1101(4)(b) includes “preliminary examinations or hear-
ings.” (Emphasis supplied.) If we accepted Piper’s assertion
that preliminary hearings are the same as preliminary exami-
nations, then the statutory language “or hearings” would be
rendered superfluous. But a court must attempt to give effect to
all parts of a statute, and if it can be avoided, no word, clause,
or sentence will be rejected as superfluous. Hess v. State, 287
Neb. 559, 843 N.W.2d 648 (2014).
    Nebraska Advance Sheets
374	289 NEBRASKA REPORTS



   There is no statutory indication that the reference to pre-
liminary hearings in § 27-1101(4)(b) was meant to carry a
special or limited meaning. Accordingly, we look to its ordi-
nary meaning. Something that is preliminary is “something
that precedes a main discourse, work, design, or business” or
“something introductory or preparatory.” Webster’s Third New
International Dictionary of the English Language, Unabridged
1789 (1993). Given this definition, a suppression hearing quali-
fies as a preliminary hearing.
   A suppression hearing precedes the “main discourse” of a
criminal case in the sense that a motion to suppress is decided
prior to trial. See id. Neb. Rev. Stat. § 29-822 (Reissue 2008)
provides that any person claiming an unlawful search and sei-
zure generally must move to suppress the evidence so obtained
at least 10 days before trial and that unless a claim of unlawful
search and seizure is raised by motion before trial, it is deemed
waived. “[I]t is clearly the intention of [§ 29-822] that motions
to suppress evidence are to be ruled on and finally determined
before trial, unless the motion is within the exceptions con-
tained in the statute.” State v. Harms, 233 Neb. 882, 892, 449
N.W.2d 1, 8 (1989).
   [12-14] A suppression hearing is also preparatory, because
it relates to “auxiliary” issues “not immediately relevant to
the question of guilt” and is held in anticipation of certain
evidence being introduced at a forthcoming trial. See Wayne
R. LaFave et al., Criminal Procedure § 10.1 at 557 (5th ed.
2009). Additionally, “[w]hen a motion to suppress is over-
ruled, the defendant must make a specific objection at trial
to the offer of the evidence which was the subject of the
motion to suppress in order to preserve the issue for review on
appeal.” See State v. Smith, 269 Neb. 773, 784, 696 N.W.2d
871, 882 (2005). And thus, “[w]hen a motion to suppress is
denied pretrial and again during trial on renewed objection,
an appellate court considers all the evidence, both from trial
and from the hearings on the motion to suppress.” See State
v. Bromm, 285 Neb. 193, 199, 826 N.W.2d 270, 275 (2013). A
suppression hearing is a preliminary hearing within the mean-
ing of § 27-1101(4)(b).
                  Nebraska Advance Sheets
	                         STATE v. PIPER	375
	                       Cite as 289 Neb. 364

  [15] For the foregoing reasons, we conclude that in a crimi-
nal case, our rules of evidence do not apply to suppression
hearings. The district court did not err in affirming the county
court’s determination that it was not bound by the rules of evi-
dence when considering Piper’s motion to suppress.
               2. Constitutionality of Checkpoint
   The second question presented by Piper’s appeal is whether
all evidence obtained as a result of the July 14, 2012, check-
point should have been suppressed because the checkpoint was
unconstitutional. The county court concluded the checkpoint
was constitutional and overruled the motion to suppress on two
occasions—before trial and again during trial. On appeal, the
district court also concluded that the checkpoint was constitu-
tional and affirmed the county court’s decision not to suppress
the evidence.
   Piper argues that in reviewing the constitutionality of the
checkpoint, we should consider only that evidence adduced at
the suppression hearing. We disagree. When a motion to sup-
press is overruled pretrial and again during trial on renewed
objection, an appellate court considers all the evidence, both
from trial and from the hearing on the motion to suppress.
Bromm, supra. Therefore, in reviewing the district court’s con-
clusion that the county court did not err in determining that
the checkpoint was constitutional, we consider the evidence
adduced both at the suppression hearing and at the trial.
                 (a) Background Legal Principles
   [16,17] The Fourth Amendment to the U.S. Constitution and
article I, § 7, of the Nebraska Constitution protect individuals
against unreasonable searches and seizures by the government.
State v. Matit, 288 Neb. 163, 846 N.W.2d 232 (2014). “[A]
vehicle stop at a highway checkpoint effectuates a seizure
within the meaning of the Fourth Amendment.” Indianapolis
v. Edmond, 531 U.S. 32, 40, 121 S. Ct. 447, 148 L. Ed. 2d
333 (2000). See, also, Michigan Dept. of State Police v. Sitz,
496 U.S. 444, 110 S. Ct. 2481, 110 L. Ed. 2d 412 (1990);
Delaware v. Prouse, 440 U.S. 648, 99 S. Ct. 1391, 59 L. Ed.
2d 660 (1979). Whether a checkpoint is lawful thus depends
    Nebraska Advance Sheets
376	289 NEBRASKA REPORTS



upon whether it is reasonable. See Sitz, supra. “The reason-
ableness of seizures that are less intrusive than a traditional
arrest . . . depends ‘“on a balance between the public inter-
est and the individual’s right to personal security free from
arbitrary interference by law officers.”’” Brown v. Texas, 443
U.S. 47, 50, 99 S. Ct. 2637, 61 L. Ed. 2d 357 (1979) (cita-
tions omitted).
   The public interest served by a checkpoint is assessed accord-
ing to the primary purpose of the checkpoint. See Edmond,
supra. A court does not look at the subjective intent of indi-
vidual law enforcement officers administering the checkpoint,
but examines purpose “at the programmatic level.” See id., 531
U.S. at 48.
   The U.S. Supreme Court has upheld the constitutionality
of checkpoints “designed primarily to serve purposes closely
related to the problems of policing the border or the necessity
of ensuring roadway safety.” Id., 531 U.S. at 41. In Sitz, 496
U.S. at 447, the Court approved the use of “sobriety check-
points” meant to prevent drunken driving. And in Illinois v.
Lidster, 540 U.S. 419, 124 S. Ct. 885, 157 L. Ed. 2d 843
(2004), the Court ruled that law enforcement could legally con-
duct checkpoints seeking information about a specific, recently
committed hit-and-run accident.
   Conversely, a vehicle checkpoint whose primary purpose
was “to uncover evidence of ordinary criminal wrongdoing”
violated the Fourth Amendment. See Edmond, 531 U.S. at 42.
In Edmond, the Court explained:
      We decline to suspend the usual requirement of individ­
      ualized suspicion where the police seek to employ a
      checkpoint primarily for the ordinary enterprise of inves-
      tigating crimes. We cannot sanction stops justified only
      by the generalized and ever-present possibility that inter-
      rogation and inspection may reveal that any given motor-
      ist has committed some crime.
531 U.S. at 44.
   The purpose of a checkpoint must be balanced against
the checkpoint’s “intrusion” on motorists’ individual rights.
See Prouse, 440 U.S. at 654. See, also, Brown, supra. The
intrusion effectuated by a checkpoint can, depending on the
                   Nebraska Advance Sheets
	                         STATE v. PIPER	377
	                       Cite as 289 Neb. 364

circumstances, be “slight” and “minimal.” See Sitz, 496 U.S.
at 451, 452. However, even where a checkpoint effectu-
ates only a limited intrusion, it cannot subject motorists to
“the unbridled discretion of law enforcement officials.” See
Prouse, 440 U.S. at 661. A “central concern in balancing” the
public interest and the interference with individual liberty is
“to assure that an individual’s reasonable expectation of pri-
vacy is not subject to arbitrary invasions solely at the unfet-
tered discretion of officers in the field.” See Brown, 443 U.S.
at 51.
   In State v. Crom, 222 Neb. 273, 383 N.W.2d 461 (1986),
we adopted the “unfettered discretion” standard of Brown.
Several on-duty police officers, none of whom ranked higher
than sergeant, had decided to set up unplanned, “transitory”
checkpoints during their shift. See Crom, 222 Neb. at 274,
383 N.W.2d 461. The checkpoints were not governed by
“any standards, guidelines, or procedures promulgated by the
policymakers for the police department or other law enforce-
ment agency.” See id. at 274, 383 N.W.2d at 461-62. Rather,
“[t]he officers were free to move the checkpoint from place
to place and in fact established a number of such checkpoints
at different locations throughout the city of Omaha at vari-
ous times, as they alone saw fit.” See id. at 274, 383 N.W.2d
at 462.
   We concluded that such checkpoints were unconstitutional.
We explained that because “there was no plan formulated at
the policymaking level of the Omaha Police Department, or
elsewhere,” the officers in the field were “left free to decide
when, where, and how to establish and operate the transitory
checkpoint in question.” Id. at 277, 383 N.W.2d at 463. As
such, motorists stopped at the checkpoints were subjected “to
arbitrary invasion solely at the unfettered discretion of officers
in the field.” See id.

               (b) Application to July 14, 2012,
                          Checkpoint
   Considering these principles within the context of the
instant appeal, we conclude that the July 14, 2012, check-
point was reasonable. It was established for a permissible
    Nebraska Advance Sheets
378	289 NEBRASKA REPORTS



purpose, involved only minimal intrusion, and was not oper-
ated according to the unfettered discretion of law enforce-
ment officers.
                           (i) Purpose
   Petersen testified that although the checkpoint was called
a “vehicle check,” it was funded by an “alcohol enforcement
grant” and was part of an “alcohol-related enforcement proj-
ect.” He explained that the purpose of the checkpoint was to
“target[] alcohol-related violations.” Based on this evidence,
the programmatic purpose of the checkpoint was comparable
to that of the sobriety checkpoints upheld in Michigan Dept. of
State Police v. Sitz, 496 U.S. 444, 110 S. Ct. 2481, 110 L. Ed.
2d 412 (1990), and was thus permissible.
                          (ii) Intrusion
   The intrusion caused by the checkpoint was minimal.
Absent signs of criminal activity, each vehicle was stopped
for only a brief period of time—the driver of each vehicle was
allowed to proceed after an officer conducted a brief check
of the motorist’s condition, driver’s license, vehicle registra-
tion, and insurance card, as well as the vehicle’s lights, turn
signals, brakes, horn, and windshield wipers. All vehicles were
stopped. Thus, the intrusion caused by the checkpoint was no
greater than the minimal intrusion caused by the checkpoints
in Sitz.
                   (iii) Discretion of Officers
   Piper argues that the July 14, 2012, checkpoint subjected
motorists to the unfettered discretion of officers in the field,
because the plan was “not formulated by a person at the
policy making level, but by a person involved in the field.”
See brief for appellant at 15. She cites to State v. Crom, 222
Neb. 273, 277, 383 N.W.2d 461, 463 (1986), in which we
held that a checkpoint subjected motorists to the “unfettered
discretion of officers in the field” and was thus unconstitu-
tional, because “there was no plan formulated at the policy-
making level.”
   Piper acknowledges that the plan for the July 14, 2012,
checkpoint was approved by a supervisor within the State
                   Nebraska Advance Sheets
	                         STATE v. PIPER	379
	                       Cite as 289 Neb. 364

Patrol. But she argues that this approval was not sufficient
to make the checkpoint at which she was stopped constitu-
tional. She alleges that the plan was not “formulated” at the
policymaking level, because it was written by a nonsupervisor,
and that
      [m]erely having the formality of rubber stamping a plan
      at the supervisory level is insufficient. A plan must start
      at the top and work its way down to officers in the
      field, not vice-versa. When the officer’s [sic] in the field
      create the plan and seek approval, it is an unconstitu-
      tional checkpoint.
See brief for appellant at 15. In effect, Piper argues that as it
was used to describe the unconstitutional checkpoint in Crom,
the term “formulated” meant “conceived” or “created.”
   But in the context of Crom, “formulated” refers to acts
which would make a plan binding, such as approval and
endorsement by an individual at the policymaking level. Crom
did not hold, as Piper argues, that the plan for a checkpoint
must be conceived at the policymaking level in order for the
checkpoint to pass the test for unfettered discretion.
   Any question as to the meaning of “formulated” in Crom
was clarified by State v. One 1987 Toyota Pickup, 233 Neb.
670, 447 N.W.2d 243 (1989), overruled on other grounds,
State v. Spotts, 257 Neb. 44, 595 N.W.2d 259 (1999). There,
we considered whether a checkpoint that was operated accord-
ing to a plan created by an officer in a nonsupervisory capacity
met the test established in Crom. If “formulated” meant “con-
ceived” or “created,” the fact that the checkpoint plan in One
1987 Toyota Pickup was created by a nonsupervisor would
have been the determinative fact in our analysis. But it was
not. Instead, in holding the checkpoint unconstitutional, we
focused on the fact that the officers conducting the checkpoint
had deviated from the plan by changing the date, time, loca-
tion, and type of checkpoint without obtaining “reapproval.”
See id. at 674, 447 N.W.2d at 246. We read “formulated” as
meaning “approved.”
   [18] In addition to clarifying the meaning of “formu-
lated,” One 1987 Toyota Pickup established that a highway
checkpoint must be both authorized by an approved plan and
    Nebraska Advance Sheets
380	289 NEBRASKA REPORTS



conducted in a manner that complies with the plan and the
policy established by the authority at the policymaking level.
As such, to determine whether the discretion of the officers
operating a checkpoint was sufficiently constrained, we con-
sider whether the checkpoint was approved and whether it
was operated in accordance with the approved plan and State
Patrol policy, as well as any other circumstances that may
indicate the exercise of unfettered discretion.
   In the instant case, the checkpoint did not involve the exer-
cise of unfettered discretion. As we explain below, the discre-
tion of the officers conducting the checkpoint was limited
by an approved plan that conformed to State Patrol policy.
Operation of the checkpoint did not deviate from the plan or
the policy.
   The existence of a valid checkpoint plan limited the discre-
tion of the officers conducting the checkpoint. The plan was
valid, because as required by paragraph II(A)(2) of policy
No. 07-29-01, the decision to conduct the checkpoint was made
by “a neutral source, such as a supervisor who is not involved
in conducting the operation in the field.” Korell made the deci-
sion to operate the checkpoint by approving and signing the
plan. And he was a “neutral source,” because he was a supervi-
sor and did not participate in conducting the checkpoint. The
approved plan established the date, time, location, and duration
of the checkpoint, as well as the pattern for placement of signs
and flares. In operating the checkpoint, the officers did not
deviate from the plan.
   All remaining aspects of the checkpoint were delineated
by State Patrol policy No. 07-29-01. The policy specified that
“[a]ll vehicles must be stopped and checked” except when
there was heavy traffic flow or there were more than three
waiting vehicles per officer. It required that each stopped
vehicle be checked for 10 specific items, including driver’s
license, vehicle registration, proof of insurance, and “driver’s
condition.” The policy prohibited officers from asking motor-
ists to get out of their vehicles unless “violations of the law
[were] detected or reasonably suspected.” Thus, the policy sig-
nificantly constrained the exercise of discretion by the officers
administering the checkpoint.
                  Nebraska Advance Sheets
	                         STATE v. PIPER	381
	                       Cite as 289 Neb. 364

   Piper argues that the checkpoint violated paragraph
II(A)(7) of policy No. 07-29-01, because the officers conduct-
ing the checkpoint “made a decision not to stop every car.”
See brief for appellant at 16. Piper is referring to the fact
that in the case of vehicles that approached the checkpoint on
multiple occasions, the officers “did not recheck them after
they had already been checked once.” This occurred with
either one or two vehicles. They were stopped on their initial
approach to the checkpoint. But after the initial stop, the offi-
cers waved the repeat vehicles through the checkpoint once
they had ascertained that it was the same driver. No evidence
was adduced about the reason these vehicles approached the
checkpoint on multiple occasions. However, at trial, the par-
ties’ attorneys suggested that the vehicles were driven by
designated drivers for a local celebration that was going on
at the time.
   The fact that these vehicles were stopped only on their
first approach to the checkpoint did not violate State Patrol
policy No. 07-29-01. Paragraph II(A)(7) of the policy required
“[a]ll vehicles” to be “stopped and checked.” At the July 14,
2012, checkpoint, all vehicles were stopped and checked. Each
vehicle that approached the checkpoint was stopped without
exception. Vehicles that were waved through the checkpoint
had been stopped and inspected on their first pass through
the checkpoint. Thus, no vehicle escaped being stopped and
checked at the checkpoint.
   Piper does not argue that the checkpoint violated any other
provisions of the policy, and we find no evidence of any viola-
tions. As such, we find that operation of the checkpoint com-
plied with State Patrol policy.

            (iv) Conclusion as to Constitutionality
                         of Checkpoint
  The July 14, 2012, checkpoint was administered for an
appropriate purpose, the intrusion caused by the checkpoint
was minimal, and the officers were not allowed to exercise
unfettered discretion in the administration of the checkpoint.
The district court did not err in affirming the order of the
county court which overruled Piper’s motion to suppress the
    Nebraska Advance Sheets
382	289 NEBRASKA REPORTS



evidence obtained as a result of the checkpoint as the fruit of
an illegal search and seizure.
                     VI. CONCLUSION
  For the foregoing reasons, we affirm the district court’s
order which affirmed the county court’s judgment of conviction
and sentence.
                                                   Affirmed.



                State   of Nebraska, appellee, v. Jesus R.
                        Castillo-Zamora, appellant.
                                     ___ N.W.2d ___

                        Filed October 31, 2014.     No. S-14-020.

 1.	 Rules of Evidence. In all proceedings where the Nebraska Evidence Rules apply,
     admissibility of evidence is controlled by the rules, not judicial discretion, except
     in those instances when judicial discretion is a factor involved in the admissibility
     of evidence.
 2.	 Rules of Evidence: Appeal and Error. When judicial discretion is not a factor,
     whether the underlying facts satisfy the legal rules governing the admissibility of
     such evidence is a question of law, subject to de novo review.
 3.	 Statutes: Appeal and Error. Statutory interpretation presents a question
     of law, which an appellate court reviews independently of the lower court’s
     determination.
 4.	 Motions for Mistrial: Appeal and Error. Whether to grant a mistrial is within
     the trial court’s discretion, and an appellate court will not disturb its ruling unless
     the court abused its discretion.
 5.	 Rules of Evidence: Hearsay: Appeal and Error. Apart from rulings under the
     residual hearsay exception, an appellate court will review for clear error the
     factual findings underpinning a trial court’s hearsay ruling and review de novo
     the court’s ultimate determination whether the court admitted evidence over a
     hearsay objection or excluded evidence on hearsay grounds.
 6.	 Effectiveness of Counsel: Appeal and Error. In reviewing claims of ineffec-
     tive assistance on direct appeal, an appellate court is deciding only questions
     of law: Are the undisputed facts contained within the record sufficient to con-
     clusively determine whether counsel did or did not provide effective assistance
     and whether the defendant was or was not prejudiced by counsel’s alleged defi-
     cient performance?
 7.	 Effectiveness of Counsel: Constitutional Law: Statutes: Appeal and Error.
     If the alleged ineffective assistance claim rests solely on the interpretation of a
     statute or constitutional requirement, which claims present pure questions of law,
     an appellate court can decide the issue on direct appeal.